—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 20, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he had voluntarily left his employment without good cause.
Claimant was employed as a building manager for a residential co-operative apartment building from June 1991 to December 1994. The terms of claimant’s employment provided that he would work four hours per day but made no provision for payment for any overtime hours that he voluntarily worked. Claimant resigned in January 1995, complaining that he had not received a raise in two years and had not been compensated for his overtime hours. The Board found that claimant had voluntarily left his employment without good cause and disqualified him from receiving unemployment insurance benefits. We affirm.
Set forth in the record is claimant’s testimony that he left his job because he was dissatisfied with both his compensation and his workload. Dissatisfaction with wages and workload do not, however, constitute good cause for leaving one’s employment (see, Matter of Kilgallen [Sweeney], 222 AD2d 832, 833; Matter of Rosenfield [Hudacs], 205 AD2d 823, 824). We conclude that the Board’s determination that claimant voluntarily left his job without good cause was supported by substantial evidence.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.